Citation Nr: 1102476	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-12 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 2004 to December 
2005 and had active duty for training (ACDUTRA) from October 10, 
1984, to April 10, 1985.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the above claim.

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge at the RO in September 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that she is afforded every possible 
consideration.

The Veteran contends that she currently suffers from depression 
with symptoms of anxiety due to her wartime service in Iraq.  VA 
treatment records dated June 2000 show that the Veteran reported 
experiencing incoming fire while working on the airfield and 
having viewed pictures and videos of casualties pursuant to her 
work in casualty reporting.  The RO denied her claim on the basis 
that medical examination reports from 2000 showing a reported 
history of depression established that her depression pre-existed 
active military service.  The Veteran also reported treatment for 
depression in 1986 at the March 2007 VA examination.  The Veteran 
contends that while she has experienced some depression in the 
past, she has always been able to "come out of it" before the 
current episode, which began shortly after discharge from active 
service, in approximately February or March 2006.  See April 2008 
Appeal; VA treatment records.  

The medical examination report from January 2000 shows that the 
Veteran reported a history of clinical depression for which she 
received mental health counseling during depressive episodes.  
Furthermore, at a December 1994 medical examination, she reported 
attending four counseling sessions with Yvonne John, M.D., in 
1991 during her last pregnancy to help cope with the end of the 
relationship with the father.  Lastly, in the July 2007 Notice of 
Disagreement (NOD), the Veteran stated that she attached 
documents in support of her appeal and requested that they be 
returned.  Accordingly, these documents purportedly in support of 
the Veteran's contentions are not of record.  As these records 
are relevant to the Veteran's claim and the nature of the 
depressive episodes that occurred before her period of active 
service in Iraq, these records, and any other records of the 
Veteran's mental health treatment, should be obtained on remand.

Additionally, while the Veteran was provided with a VA 
examination in March 2007, an opinion regarding the etiology of 
her psychiatric disorder(s) was not requested.  Therefore, the 
Veteran should also be scheduled for an additional VA 
examination, as the March 2007 examination report is not 
sufficient upon which to base a decision with regard to this 
claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate).  

Lastly, the record currently contains VA psychiatric treatment 
records dated from June 2006 and June 2007.  These records, and a 
November 2006 statement from the Veteran's psychiatrist, indicate 
that she has received additional VA treatment between the dates 
of June 2006 and June 2007, but these treatment records are not 
present in the claims folder.  Therefore, an effort should be 
made to obtain the Veteran's complete VA treatment record, to 
include any additional treatment received after June 2007.  The 
Veteran's treatment records from the Worcester Vet Center and 
Burbank Hospital should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
from the VA Medical Centers in Jamaica 
Plain, Worcester, and Bedford, 
Massachusetts, dated since December 2005.

2.  Ask the Veteran to resubmit copies of 
the documents that she submitted with her 
July 2007 notice of disagreement.

3.  Make arrangements to obtain the 
Veteran's complete treatment records from 
the Worcester Vet Center; from Burbank 
Hospital; and from Yvonne John, M.D.

4.  Ask the Veteran to identify all medical 
care providers that have treated her for 
depression since 1986.  Make arrangements 
to obtain all records that she adequately 
identifies.  

5.  Thereafter, schedule the Veteran for a 
VA psychiatric examination.  The claims 
file and a copy of this Remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  Any 
indicated tests and studies, to include 
psychological studies, are to be conducted.  

The examiner is asked to determine whether 
the Veteran currently suffers from 
depression or any other psychiatric 
disorder. 

The Veteran served on active duty from 
October 2004 to December 2005.  If she is 
diagnosed with a psychiatric disorder, 
please indicate whether its clinical onset 
was prior to her active service, during her 
active service, or after her active 
service.  

If the response is prior to active service, 
is there any factual evidence which 
supports a conclusion that during active 
service the Veteran's pre-service 
psychiatric disorder underwent an 
identifiable permanent increase in severity 
which was beyond its natural progression?

If the response is after active service, is 
it at least as likely as not (50% or 
greater probability) that it is related to 
any in-service disease, event, or injury?  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

6.  Read the medical examination report 
obtained to ensure that the remand 
directives have been accomplished, and 
return the case to the examiner if all 
questions posed are not answered.  

7.  Finally, readjudicate the claim on 
appeal.  If the claim remains denied, 
provide the Veteran and her representative 
with a supplemental statement of the case 
and allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

